Honorable Robert S. Calvert
Comptrollerof 'PublicAccounts
Austin, Texas
                          Opinion No. C-545
                          Re: Whether a State employee while
                              traveling by train is entitled
Dear Mr. Calvert:             to the maximum per diem allowance.
          Your recent request for an opinion from thisoffice
reads, substantially,as follows:
          ,I     an examinationof (a travel voucher)
           wiil'reveal that the claimant left, by
     &In, on September 11, 1965, he arrived in
    Washington, D. C., on September 13, 1965, on
    which day he obtained a receipt for lodging.
     He left that city on September 14 1965;enroute
     to Austin arriving on September lk, 1965. You
    will please advise the rate of per diem the
     claimant is entitled to on September 11, 12,
    15, & 16, 1965.

         "Departmentalpolicy: Pullman fare has
    always been considered~partof transportation
    cost and in the past, the State employee while
    traveling by train ha8 been allowed the maximum
    per diem allowance."
         Paragraph b, Section 14 of Article V of the General
AppropriationAct of the 59th Legislature,in part, provides:
         'lAnemployee traveling by rented or public
    conveyance,or the commercial transportation
    company furnishing same, is entitled to a
    transportationallowance equal to the actual
    costof necessary transportationfor performing
    official,business. . . ." (Emphasisadded.)




                                -2620-
Ron. Robert S. Calvert, page 2 (c-545)


            It has long been held that the courts will ordinarily
adopt and uphold a constructionplaced on a statute by a department
charged with its administrationunless the constructionso given
is unreasonable. This rule is particularly applicable to an
administrativeconstructionof long standing,where valuable
interests or rights have been acquired and where a law that has
been uniformly construed by those charged with its enforcement
has been reenactedwithout a change of language. 53 Tex.Jur.2d
259, Statutes,   Section 177.
         Paragraph a, Section 15 of Article V of the General
AppropriationAct of the 59th Legislatureprovides:
          "Rates of allowance. Each employee traveling
    on State business inside the boundaries of the
    State of Texas shall be allowed, in lieu of
    actual expenses incurred for meals and lodging,
    a flat per diem rate of not to exceed Twelve
    Dollars ($12) provided there is attached to
    his expense account when submitted a "Paid"
    bill or receipt from a commercial hotel, motel,
    or other commercial lodging establishmentfor
    his lodging, but provided further that if such
    receipt is not submitted,the flat per diem rate
    shall not exceed Seven Dollars ($7).
            "Each employee traveling on State business
    outside of the boundaries of the State of Texas
    shall be subject to the same ~provisionsas
    above except that the respective specified
    per diem rates shall be Fifteen Dollars ($15)
    and Ten Dollars ($10) instead of the Twelve
    Dollars ($12) and Seven Dollars ($7). The
    out-of-State    allowance shall begin and end
    at the end of the quarter day (as defined
    hereinafter) in which the employee leaves or
    returns to the State line. ”
          As was stated in Attorney General's Opinion c-508
(1965), the Legislature clearly intended only to offset added
expense normally incurred as an incident to staying away from
headquartersovernight on State business.
          Under the facts submitted and in view of the departmental
interpretation,we are of the opinion that the claimant is entitled
to $27.75 per diem for the dates September 11, 12, 15, and 16, 1965,
computed as follows:


                              -2621-
Hon. Robert S. Calvert, page 3 (C-545)      I


   September 11 - $ 3.50   - 2 quarters at $ 7.00 per diem rate (IS)*
   September 12 -   10.00 - 4 quarters at       10.00 per diem rate (OS)**
   September 15 -   10.00 - 4 quarters at       10.00 per diem rate (OS)
   September 16 -    2.50 - 1 quarter at        10.00 per diem rate OS
                     1.75 - 1 quarter at         7.00 per diem rate IIS1
          *Is - Inside State
         **os - Outside State
          Therefore, applying the above per diem to the travel
voucher submitted the claimant is entitled to reimbursementin
the sum total of $285.53, computed as follows:
     Fares - Public Transportation                        $226.28

     Per diem allowance ($27.75 plus $30.00
                         for Sept. 13 and 14)               57.75
     OtherTravel gxpense - Taxi                               IL.50


                           SUMMARY
         When a mode of travel, furnished by a commercial
    transportationcompany, including sleeping facilities
    as a part of the travel cost is approved by the
    administrativeofficer of the State department or
    agency concerned, the sleeping facilities are a part
    of the transportationcost, and the rates of per
    diem for travel on State official business, inside
    and outside of the State, is computed on the flat
    per diem rate provided where no receipt from a
    commercialhotel, motel, or other commercial
    lodging establishmentis submitted.
                                 Yours very truly,
                                 WAGGONER CARR


                                 By:
                                 Attorney General




JPC:sj

                                -2622-
                                          -   .




Hon. Robert S. Calvert, page 4 (C-545)


APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
John Reeves
W. 0. Shultz
Bill Allen
Mario Obledo
APPROVED F'ORTHE ATTORNEY GENERAL
BY: T. B. Wright




                                 -26,2
                                     3-